Citation Nr: 1635550	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  14-07 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for hypertension.


ATTORNEY FOR THE BOARD

N. Snyder, Counsel











INTRODUCTION

The Veteran had active service from August 1962 to February 1974.  

This appeal came before the Board of Veterans' Appeals (Board) from an August 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

New evidence, specifically VA treatment records, were associated with the record after the statement of the case (SOC).  This evidence is not pertinent to the issue decided herein, however.  As such, there is no prejudice in deciding the issue at this time.  38 C.F.R. §§ 19.37, 20.1304.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDING OF FACT

The hypertension has been manifested by diastolic pressure predominantly below 110 and systolic pressure consistently below 200.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The record reflects that the duty to assist has also been satisfied.  Service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  The Veteran has been notified of the absence of any reported records, to include any records associated with Social Security Administration (SSA) disability benefits.  The Veteran was provided an examination to determine the nature and severity of the hypertension.  The record reveals all findings necessary to rate the condition.  Additionally, the medical evidence of record provides sufficient findings to determine the severity of the hypertension throughout the period of the claim.  

Accordingly, the Board will address the merits of the appellant's appeal.

II. Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2016).   

A 10 percent rating is warranted for hypertension if diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or where the individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Analysis
 
A rating in excess of 10 percent is not warranted because the evidence does not suggest diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  The record includes no reported home or medically determined systolic pressure at or above 200 and only three diastolic readings at or above 110, those dated in January 2010 and February and June 2012.  Medical records otherwise document diastolic pressure below 110, including on the same dates in January 2010 and June 2012 and in September 2012 and October 2013.  Furthermore, the record includes the Veteran's December 2010 history that his average blood pressure was 140/90 and February 2012 history that blood pressure was "regularly" 130/80.  The Board finds the record documents that diastolic pressure has been predominantly below 110 and systolic pressure has been below 200 for the entire period of the claim.  

The Board has considered whether a higher or separate rating might be warranted based on occupational or extraschedular impairment but finds that no such rating is applicable as the record contains no findings or suggestions of occupational impairment or impairment not contemplated by the rating criteria secondary to the hypertension.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial rating in excess of 10 percent for hypertension is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


